On January 22, 1990, the Defendant was sentenced to ten (10) years for Theft; Dangerous Designation.
On December 6, 1990, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Comb.
The Defendant was present and was represented by Cath Steger, of the Montana Defender Project. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it if such is possible. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the Judgment imposed remain the same except to change the Dangerous Designation to Non-Dangerous for purposes of parole eligibility.
The reason for the decision is that the record does not support the Dangerous Designation as imposed by the District Judge.